The conviction is for a misdemeanor; the punishment, a fine of $100.00.
This court is without jurisdiction to pass upon the merits of the case owing to the fact that the appeal bond fails to state that appellant has been convicted of a misdemeanor. It merely shows that appellant "stands charged with the offense of prescribing more than one pint of whisky to one person in one day." See Wright v. State, 35 S.W.2d 413.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO RE-INSTATE APPEAL.